                 Case 19-01298-MAM             Doc 439         Filed 08/18/20              Page 1 of 16



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                        www.flsb.uscourts.gov

       In re:

       CHANCE & ANTHEM, LLC,                                                                      CASE NO. 18-
       16248-BKC-MAM

                  Debtor.               Chapter 7
       ____________________________________/

       ROBERT FURR,

                              Plaintiff,
       v.                                                                         ADV. NO. 19-01298-MAM

       ROBERT GIBSON, et al.,

                         Defendants.
       ____________________________________/

                DEFENDANT’S NOTICE OF SERVICE OF INTERROGATORIES TO
                                     PLAINTIFF

       Defendant, Jeffrey Siskind, by and through undersigned counsel, pursuant to Rule 33 of the

Federal Rules of Civil Procedure as made applicable to this proceeding by Rule 7033 of the Federal Rules

of Bankruptcy Procedure, hereby requests that the Plaintiff, Robert C. Furr, answer the following

interrogatories, numbered 1 through 10, set forth below, separately and fully in writing, under oath, within

the time prescribed by the Court.

                                    S I S K I N D L E G A L, P L L C

                                    _______/s/ Jeffrey M. Siskind_______
                                    Jeffrey M. Siskind, Esq. FBN 138746
                                  1629 K Street, Ste. 300, NW Washington, DC 20006
                                113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                                  3465 Santa Barbara Drive Wellington, Florida 33414

                                             TELEPHONE (561) 791-9565
                                             FACSIMILE (561) 791-9581
                                             Email: jeffsiskind@msn.com
                 Case 19-01298-MAM           Doc 439      Filed 08/18/20     Page 2 of 16



                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on August 18,
2020 upon all creditors and parties in interest registered to receive electronic notification on this case via
the Court’s Case Management/Electronic Case Filing System and/or U.S. Mail or Personal Service of
Process as reflected on the Service List below.


                                  _______/s/ Jeffrey M. Siskind_______
                                  Jeffrey M. Siskind, Esq. FBN 138746
       SERVICE LIST

       Robert C. Furr, Chapter 7 Trustee
       Via email to jgenovese@gjb-law.com, jsuarez@gjb-law.com, bgruher@gjb-law.com

       Jeffrey M. Siskind, individually
       Via e-mail to jeffsiskind@msn.com

       Tanya Siskind, individually
       Via e-mail to philip@philipharris.com

       Siskind Legal Services, LLC
       Via e-mail to jeffsiskind@msn.com

       Second Siskind Family Trust
       Via e-mail to philip@philipharris.com

       CannaMed Pharmaceuticals, LLC
       Via e-mail to philip@philipharris.com

       Sovereign Gaming and Entertainment, LLC
       Via e-mail to philip@philipharris.com

       Florida’s Association of Community Banks and Credit Unions, Incorporated
       Via e-mail to philip@philipharris.com

       Sympatico Equine Rescue, Incorporated
       Via e-mail to philip@philipharris.com
             Case 19-01298-MAM           Doc 439      Filed 08/18/20      Page 3 of 16




                            INSTRUCTIONS AND DEFINITIONS

I.     Instructions

        A.      Answers. Answer each interrogatory separately, and as completely as possible.
The fact that your investigation is continuing or discovery is incomplete is not an excuse for your
failure to answer each interrogatory as fully and completely as possible. Your answers should
consist of information known to you through yourself, your agents, your attorneys, your employees,
or your representatives. To the extent that the answer to any interrogatory is not based upon
information known to you, personally, identify the person possessing or providing the
information for your answer. If you cannot, after exercising due diligence to secure the
information, fully answer an interrogatory, answer the interrogatory to fullest extent possible,
specifying your inability to answer the remainder, and providing that information or knowledge
which is known or available concerning the unanswered portion.

       B.      Conjunctive/Disjunctive. The use of “and” or “or” shall be deemed to include the
other. The use of “all” or “any” or “each” shall be deemed to include the others, and the words
“include” and “including” are illustrative, not limiting.

      C.      Definitions. All words in these interrogatories shall have their plain and ordinary
meanings unless specifically defined in Part II.

       D.       Documents. You may, in lieu of identifying any document, attach a true copy of
that document to your answers, together with an explicit reference to the interrogatory to which
each such attached document relates. If any of your answers reference a document, please attach
a copy of the referenced document to your answers.

        E.     Except as otherwise stated herein, the responses to these interrogatories shall
cover the period from preparation of the initial solvency report until the date of this request.

II.    Definitions

       1.      As used herein, the term “Debtor” shall r e f e r t o C h a n c e & A n t h e m , L L C .

        2.      As used herein, the term “Plaintiff” shall refer to Robert C. Furr, as Trustee of
Chance & Anthem, LLC, including his accountant, Alan Barbee, and any other affiliates,
subsidiaries, assigns, officers and directors, employees, agents, and others purporting to act on its
behalf.

       3.     The words “you”, and “your” shall mean the party upon whom this request is
being served and all of its affiliates, subsidiaries, assigns, authorized officers and directors,
employees, agents, and others purporting to act on its behalf.

        4.      The words “and” and “or” shall be construed as both conjunctive and disjunctive,
so that a series of persons or things joined by the words “and” and “or” shall refer to any, all, or
any combination of them.



                                                -3-
             Case 19-01298-MAM            Doc 439      Filed 08/18/20      Page 4 of 16




        5.       The word “person” shall mean any natural person, individual, proprietorship,
partnership, corporation, association, organization, joint venture, business trust, or other business
enterprise, governmental body or agency, legal or business entity, or group of natural persons, or
other entity, whether sui juris or otherwise and includes both the singular and plural.

       6.      The terms “communication” and “communications” shall interchangeably mean
any oral or written statement, dialogue, colloquy, discussion or conversation or exchange of
information of any type, and any transfer of thoughts or ideas between any two or more persons,
including but not limited to documents, telephone or face-to-face conversations, meetings,
conferences, or transfer of data from one location to another by electronic or similar means.

        7.      The term “documents” shall mean any kind of written, typed, recorded or graphic
matter, however produced or reproduced, of any kind or description, whether sent or received,
including originals, non-identical copies and drafts of both sides thereof, and including, but not
limited to, papers, books, letters, correspondence, telegrams, bulletins, notices, announcements,
instructions, charts, manuals, brochures, schedules, memoranda, notes, notations, transcripts,
minutes, agendas, reports and recordings of telephone or other conversations, interviews,
conferences, or other meetings, affidavits, statements, summaries, opinions, reports, studies,
analysis, evaluations, contracts, agreements, journals, diaries, lists, tabulations, drawings, sketches,
photographs, film, computer print-outs, data processing input/output, microfilms and all other
records kept by electronic, photographic or mechanical means, and other things similar to any of
the foregoing, including items in the possession, custody, or control of any other person,
including your attorneys.

      8.       The word “correspondence” shall mean any and all letters, facsimiles, transmitted
memoranda, memorialized oral communications, e-mails, or other communications or documents
exchanged or transmitted with another person or entity.

        9.      The words “support,” “evidence,” “relate to,” “relating to,” “related to,” “referred
to,” “concerning,” “pertaining to,” and “regarding” shall mean anything which directly, or
indirectly, concerns, consists of, pertains to , reflects, evidences, describes, sets forth, constitutes,
contains, shows, underlies, supports, refers to in any manner, is or was used in the preparation of,
appended to, legally, logically or factually connected with, proves, disproves, or tends to prove
or disprove.




                                                 -4-
              Case 19-01298-MAM          Doc 439      Filed 08/18/20     Page 5 of 16



                                  INTERROGATORIES


        1.      Please describe with specificity the basis for the removal of the entries “due to/from
FLACC” of $100,000.00, $272,350.00, $320,685.95 and $321,035.95 for the years 2014 through
and including 2017 from the Trustee’s initial solvency report and the entry not being included in
the supplemental solvency report, including but not limited which one of the three following reasons
were the basis for the removal. The three reasons are as follows: a) the receivable was not required
to be included in the solvency analysis based upon the definition of solvency contained within
Section 101; b) if the amounts were legitimate the amount would be an expense rather than a
receivable; or c) the receivable is uncollectible. In responding to this Interrogatory, please explain
with specificity any and all documents reviewed in making your determination.




                                                -5-
              Case 19-01298-MAM          Doc 439      Filed 08/18/20    Page 6 of 16




         2.     Please describe with specificity the basis for the removal of the entry “due to/from
Jeffrey Siskind” of $13,233.88, $296,953.51, $297,794.91 and $293,748.91for the years 2014
through and including 2017 from the Trustee’s initial solvency report and the entry not being
included in the supplemental solvency report, including but not limited which one of the three
following reasons were the basis for the removal. The three reasons are as follows: a) the receivable
was not required to be included in the solvency analysis based upon the definition of solvency
contained within Section 101; b) if the amounts were legitimate the amount would be an expense
rather than a receivable; or c) the receivable is uncollectible. In responding to this Interrogatory,
please explain with specificity any and all documents reviewed in making your determination.




                                                -6-
              Case 19-01298-MAM          Doc 439      Filed 08/18/20    Page 7 of 16




          3.   Please describe with specificity the basis for the removal of the entry “due to/from
Siskind-aircraft” of $117,000, $117,091 and $117,091 for the years 2015 through and including
2017 from the Trustee’s initial solvency report and the entry not being included in the supplemental
solvency report, including but not limited which one of the three following reasons were the basis
for the removal. The three reasons are as follows: a) the receivable was not required to be included
in the solvency analysis based upon the definition of solvency contained within Section 101; b) if
the amounts were legitimate the amount would be an expense rather than a receivable; or c) the
receivable is uncollectible. In responding to this Interrogatory, please explain with specificity any
and all documents reviewed in making your determination.




                                                -7-
              Case 19-01298-MAM          Doc 439      Filed 08/18/20     Page 8 of 16




        4.      Please describe with specificity the basis for the removal of the entry “due to/from
OB Real Estate” of $15,000, $22,500, $37,125.00 and $37,125.00 for the years 2014 through and
including 2017 ” from the Trustee’s initial solvency report and the entry not being included in the
supplemental solvency report, including but not limited which one of the three following reasons
were the basis for the removal. The three reasons are as follows: a) the receivable was not required
to be included in the solvency analysis based upon the definition of solvency contained within
Section 101; b) if the amounts were legitimate the amount would be an expense rather than a
receivable; or c) the receivable is uncollectible. In responding to this Interrogatory, please explain
with specificity any and all documents reviewed in making your determination.




                                                -8-
              Case 19-01298-MAM          Doc 439      Filed 08/18/20    Page 9 of 16




         5.     Please describe with specificity the basis for the removal of the entry “Due to/from
Siskind Legal” of $62,395.00 and 55,810.20 for the years 2016 through and including 2017 from
the Trustee’s initial solvency report and the entry not being included in the supplemental solvency
report, including but not limited which one of the three following reasons were the basis for the
removal. The three reasons are as follows: a) the receivable was not required to be included in the
solvency analysis based upon the definition of solvency contained within Section 101; b) if the
amounts were legitimate the amount would be an expense rather than a receivable; or c) the
receivable is uncollectible. In responding to this Interrogatory, please explain with specificity any
and all documents reviewed in making your determination.




                                                -9-
             Case 19-01298-MAM           Doc 439     Filed 08/18/20     Page 10 of 16




        6.      Please describe with specificity the basis for the removal of the entry “Due to/from
Sovereign Gaming” of $1,000, $56,000, $60,581.00 and $60,581.00 for the years 2014 through and
including 2017 from the Trustee’s initial solvency report and the entry not being included in the
supplemental solvency report, including but not limited which one of the three following reasons
were the basis for the removal. The three reasons are as follows: a) the receivable was not required
to be included in the solvency analysis based upon the definition of solvency contained within
Section 101; b) if the amounts were legitimate the amount would be an expense rather than a
receivable; or c) the receivable is uncollectible. In responding to this Interrogatory, please explain
with specificity any and all documents reviewed in making your determination.




                                                - 10 -
             Case 19-01298-MAM          Doc 439      Filed 08/18/20    Page 11 of 16




         7.     Please describe with specificity the basis for the removal of the entry “Due to/from
Sympatico” of $5,132.50 and 9,442.50 for the years 2016 through and including 2017 from the
Trustee’s initial solvency report and the entry not being included in the supplemental solvency
report, including but not limited which one of the three following reasons were the basis for the
removal. The three reasons are as follows: a) the receivable was not required to be included in the
solvency analysis based upon the definition of solvency contained within Section 101; b) if the
amounts were legitimate the amount would be an expense rather than a receivable; or c) the
receivable is uncollectible. In responding to this Interrogatory, please explain with specificity any
and all documents reviewed in making your determination.




                                                - 11 -
             Case 19-01298-MAM         Doc 439      Filed 08/18/20    Page 12 of 16




         8.    Please describe with specificity the basis for the removal of the entry “Due to/from
Unknown – Santa Barbara refi.” of $400,000.00 for the year 2016 from the Trustee’s initial
solvency report and the entry not being included in the supplemental solvency report, including but
not limited which one of the three following reasons were the basis for the removal. The three
reasons are as follows: a) the receivable was not required to be included in the solvency analysis
based upon the definition of solvency contained within Section 101; b) if the amounts were
legitimate the amount would be an expense rather than a receivable; or c) the receivable is
uncollectible. In responding to this Interrogatory, please explain with specificity any and all
documents reviewed in making your determination.




                                               - 12 -
             Case 19-01298-MAM          Doc 439      Filed 08/18/20     Page 13 of 16




         9.     Please describe with specificity the basis for the removal of the entry “Due to/from
Tanya Siskind” of $16,500.00 and $16,500.00 for the years 2016 through and including 2017 from
the Trustee’s initial solvency report and the entry not being included in the supplemental solvency
report, including but not limited which one of the three following reasons were the basis for the
removal. The three reasons are as follows: a) the receivable was not required to be included in the
solvency analysis based upon the definition of solvency contained within Section 101; b) if the
amounts were legitimate the amount would be an expense rather than a receivable; or c) the
receivable is uncollectible. In responding to this Interrogatory, please explain with specificity any
and all documents reviewed in making your determination.




                                                - 13 -
             Case 19-01298-MAM          Doc 439      Filed 08/18/20     Page 14 of 16




         10. Please describe with specificity the basis for the removal of any other entry from the
Trustee’s initial solvency report and the entry not being included in the supplemental solvency
report, including but not limited which one of the three following reasons were the basis for the
removal. The three reasons are as follows: a) the receivable was not required to be included in the
solvency analysis based upon the definition of solvency contained within Section 101; b) if the
amounts were legitimate the amount would be an expense rather than a receivable; or c) the
receivable is uncollectible. In responding to this Interrogatory, please explain with specificity any
and all documents reviewed in making your determination.




                                                - 14 -
              Case 19-01298-MAM              Doc 439        Filed 08/18/20       Page 15 of 16




Dated this      day of          , 2020.

                                              ROBERT C. FURR



                                              By

                                              Name:

                                              Title:


STATE OF                          )
                                  ) ss
COUNTY OF                         )


        Sworn to and subscribed before me on this                      day of                        , 2020, by

                                    , on behalf of Robert C. Furr, who is personally as identification and who did
known to me or who has produced                               (did not) take an oath.



NOTARY PUBLIC AT LARGE

                                                                      (SEAL)
Signature of Notary Public



Printed Name of Notary Public
Commission No.
Commission Expires




                                                       - 15 -
Case 19-01298-MAM   Doc 439   Filed 08/18/20   Page 16 of 16




                         - 16 -
